Citation Nr: 0332137	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  96-45 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1974, and from October 1974 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in March 1997, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The record reflects that both of the veteran's service-
connected knee disorders are manifest by pain; however, the 
competent medical evidence shows that range of motion of both 
knees is between 130 and 140 degrees of flexion and zero 
degrees of extension, there is no X-ray evidence of arthritis 
of either knee, and no objective clinical evidence of 
instability, subluxation, or locking of either knee.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2003).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The veteran filed his appeal prior to the enactment of the 
VCAA.  As the caselaw relating to the applicability of VCAA 
to claims filed prior to its enactment has been somewhat 
inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claims by 
various documents such as the March 1996 rating decision, 
correspondence dated in December 1996 and February 1997, the 
January 1998 Statement of the Case (SOC), the multiple 
Supplemental Statements of the Case (SSOCs), and 
correspondence dated in March 1999.  In essence, these 
documents summarized the criteria for establishing higher 
disability ratings, requested that the veteran identify any 
pertinent medical records, indicated VA would obtain any such 
records he identified, and notified him of the RO's efforts 
to obtain such records.  The February 1997 correspondence 
also specifically informed the veteran that to increase his 
compensation there had to be medical evidence showing his 
disability was worse.  Moreover, the most recent SSOC in 
September 2002 included a summary of the pertinent VCAA 
regulatory provisions.  As such, the veteran was kept 
apprised of what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, the veteran was accorded several examinations 
in conjunction with this case.  Further, it does not appear 
that he has indicated the existence of any pertinent evidence 
that has not been obtained or requested by the RO.  Moreover, 
by a September 2002 statement, the veteran indicated that he 
wanted his appeal to go to the Board for review.  In 
addition, by a November 2002 statement, the veteran's 
representative stated that the case was properly before the 
Board for appellant consideration.  The Board acknowledges 
that the representative asserted in an October 2003 statement 
that the veteran indicated that the most recent VA medical 
examination in January 2002 does not accurately reflect the 
current disability picture, but no specific deficiency was 
identified with respect to this examination.  A review of the 
examination report itself reflects that it contains a 
thorough review of both knees, and is consistent with the 
other competent medical evidence of record.  The Board also 
notes that the veteran did not specifically indicate that 
either of his service-connected knee disabilities had 
increased in severity since this examination.  Consequently, 
the Board concludes there is sufficient evidence to rate the 
service-connected knee disorders.  See Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999) (no examination required in 
absence of evidence showing some increase in disability); 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted).  Thus, 
the Board concludes that the duty to assist has been 
satisfied.
    
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that the veteran's case has been in adjudicative status 
for several years, and that he was provided with a summary of 
the pertinent VCAA regulatory provisions, including the 
enhanced duties to assist and notify, by the September 2002 
SSOC.  As such, the veteran was accorded more than the 
statutory one year period in which to present evidence in 
support of his claims prior to the Board's adjudication in 
this case.  Further, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  In addition, the Board reiterates 
that the veteran indicated in a September 2002 statement that 
the Board should proceed with the adjudication of his appeal.   
(Emphasis added.)  Thus, there has been no prejudice to the 
veteran that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Background.  Service connection was established for chronic 
recurrent strain of both knees by a March 1978 rating 
decision.  Both knees were assigned 10 percent ratings.

At his March 1997 personal hearing, the veteran testified, in 
part, that he experienced pain in both knees.  He indicated 
that he was experiencing very little pain at the time of the 
hearing, except for pressure and pain around the kneecaps, 
but that the pain would be a 7 on a 1 to 10 scale at the end 
of the day.  When asked, he indicated that his right knee was 
unstable and that it hurt, but that it did not hurt as long 
as it was straight.  However, when he turned and started 
walking it would hurt.  He also testified that he stumbled 
more than in the past.  In addition, he indicated that VA had 
given him a neoprene knee splint, but that it was too 
difficult to use.  Further, he stated that he had used an ace 
wrap on his right knee, but not his left.  He also indicated 
that his doctors had told him he would need double knee 
replacement surgery in 5 years, but he had refused.  He also 
testified that the doctors had stated his left knee was worse 
than his right, but that he did not think such was the case.

The record reflects that the veteran has undergone multiple 
VA medical examinations in conjunction with his current 
increased rating claims, including examinations conducted in 
May 1997, May 1998, and January 2002.

At the May 1997 examination, the examiner noted that the 
claims file had been reviewed.  Examination of the knees 
revealed no swelling or deformity, and full range of motion 
bilaterally.  However, it was noted that the veteran pointed 
to the medial aspect of both knees as the site of his pain 
when he had it.  Drawer sign and McMurray sign were both 
negative.  In addition, it was stated that crepitus was not 
felt during the ordinary range of motion, but that it could 
be felt when the veteran did a full squat.  Based on the 
foregoing, the examiner diagnosed bilateral knee pain 
consistent with retropatellar pain syndrome.  The examiner 
also noted this was being referred to as chondromalacia in 
1977, which was consistent with the diagnosis in the claims 
file.

X-rays taken of the knees in conjunction with this 
examination showed no sign of lateral patellar subluxation or 
effusion.  Fabellae were present.  The alignment and bony 
ossification were found to be normal and the joint spaces 
were unremarkable without evidence of fracture, dislocation, 
aggressive lesion of bone, foreign body, soft tissue air, or 
definite arthropathy.  The overall impression was that the 
knees were within normal limits for the veteran's age.

At the subsequent May 1998 examination, the veteran reported 
that he had had problems with his knees since military 
service, and provided a summary thereof.  Regarding his 
current symptomatology, he reported that his knees bothered 
him in the "lateral area," and pointed to his medial joint 
line area.  He had no present swelling, and reported that his 
motion had not decreased.  He also reported that he had had 
no recent giving way or locking.  Further, he did not wear 
any type of brace or support.  He did state that he was 
offered some type of neoprene brace, but that he decided it 
was too difficult to put on.  Additionally, he reported that 
he was not on any specific exercise program for his knees, 
and that he was not currently attending physical therapy.  He 
reported that he could walk as long as he needed to, but that 
it might hurt his knees.  While he was able to squat, it was 
not for a prolonged period of time.  Moreover, he had 
difficulty going up and down stairs, and he had no stairs at 
home.  He reported that he liked to hold onto a railing.  
Overall, he showed that his condition had not recently 
changed.  

On examination, the veteran was found to be well developed 
and nourished, and in no acute distress.  Examination of the 
knees revealed tenderness to palpation generally about the 
medial aspect of both knees.  There was no swelling, warmth, 
or erythma.  Both knees had from zero to 140 degrees of 
flexion.  Further, both knees were found to be stable in all 
planes.  Moreover, McMurray, pivot shift, and Lachman tests 
were all negative.  The examiner also noted that the May 1997 
X-rays were within normal limits.

Based on the foregoing, the examiner diagnosed history of 
knee pain.  Further, the examiner commented that the veteran 
had normal X-rays of his knees, and a totally normal knee 
evaluation physically.  The examiner acknowledged that the 
veteran had a long history of knee pain, but from the normal 
X-rays and examination, he could find no reason for this 
dichotomy.  Moreover, the examiner stated that for 
completeness sake, and if it was deemed appropriate, a bone 
scan of the veteran's knees could be obtained to see whether 
there was any evidence of a knee problems.  In addition, the 
examiner stated that, at that time, he could make no specific 
recommendations as to limitation for he could find no 
specific pathology concerning the veteran's knees.

The January 2002 examination was conducted by the same 
clinician as in May 1998.  At this examination, the veteran 
reported that his knees gradually worsened after service, 
that VA had given him an elastic sleeve and offered him a 
neoprene sleeve but that he had refused it.  He also 
indicated that he had never had any form of surgery with 
respect to his knees.  In regard to his current 
symptomatology, he said that his knees had improved, 
particularly because he was taking the medication Percocet 
for his back pain.  He did report an aching sensation in both 
knees, and generalized pain about his knees both medially and 
laterally.  On the right side, he reported pain just below 
the level of the knee.  He further indicated that he had no 
giving away or locking, that he had never had any swelling, 
that he could walk well, and that he walked variable 
distances.  When the weather was warm and clear, he could 
walk without difficulty.  However, in damp, cold weather, he 
could not walk as far, but at least several blocks.  He also 
reported that he avoided stairs, and that he found it 
difficult to squat, mainly due to problems with balance.  He 
was able to kneel, do ordinary type of housework, and grocery 
shopping.  Nevertheless, if he did heavy carrying, it 
bothered him.  He was able to drive a car without difficulty 
but continued to occasionally wear an elastic sleeve on both 
knees, although he did not have one with him at the 
examination.  He estimated that he wore the sleeve support 3 
or 4 days per week.  He took no nonsteroidal anti-
inflammatory medications, and did no physical therapy.  In 
addition, he reported that he walked 3 or 4 blocks a day, and 
that he use to have a bicycle that he was able to ride 
without difficulty, but that it had been stolen.

On examination of the veteran's knees, there was no warmth, 
swelling, effusion, or tenderness to palpation about either 
knee.  Both knees had no crepitus on range of motion.  Range 
of motion itself was from zero to 130 degrees for both knees.  
In addition, both knees were found to be stable in all 
planes.  Further, McMurray, pivot shift, and Lachman tests 
were all negative.  It was noted that he walked with a normal 
gait without external support.  It was also noted that X-rays 
taken on the day of the examination were essentially entirely 
within normal limits.  Granted, it was stated that a case 
could be made that he might have very slight decrease in 
joint space medially, but that there were no osteophytes, and 
no sclerotic changes.  This included all three compartments, 
medial, lateral, and the patellofemoral compartments. 

Based on the foregoing, the examiner diagnosed subjective 
complaints of knee pain without objective findings.  Further, 
the examiner acknowledged, in part, that the veteran 
complained of having generalized pain about both knees, but 
that he had never had swelling in his knees, and he had not 
had any locking or giving way.  The examiner also emphasized 
that, objectively, the veteran's knee examination was 
entirely within normal limits and he had normal X-rays.  
Therefore, the examiner stated the veteran had generalized, 
subjective complaints with no specific localizing symptoms 
and no objective findings.  Based upon the veteran's 
complaints, the examiner recommended that he not be required 
to go up or down stairs frequently or squat frequently, or do 
very heavy carrying.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to increased ratings for his right and left 
knee disorders.

The record reflects that both of the veteran's service-
connected knee disorders are manifest by pain.  However, the 
two VA examinations performed in recent years show that range 
of motion of both knees is between 130 and 140 degrees of 
flexion and zero degrees of extension, which is essentially 
normal.  See 38 C.F.R. § 4.71, Plate II.  While bilateral 
knee pain and tenderness are apparent, there is no objective 
evidence to show that such results in any limitation of 
function to a degree that would support a 10 percent, let 
alone a 20 percent rating, under the range of motion codes.  
38 C.F.R. § 4.71a Codes 5260 and 5261.  There is no 
indication of weakness, fatigability or incoordination upon 
recent examinations.  Thus, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, supra, does not support a higher 
rating for either knee.  

The Board also finds that there is no X-ray evidence of 
arthritis, no objective clinical evidence of instability or 
subluxation, nor any clinical indication of frequent episodes 
of locking or effusion into the joint of either knee.  With 
no instability or subluxation, the record does not support a 
10 percent evaluation, let alone a 20 percent rating under 
38 C.F.R. § 4.71, Code 5257.  As detailed above, there was no 
evidence of swelling on either VA medical examination, and 
the veteran reported in both May 1998 and January 2002 that 
he had had no giving way or locking.  The Board also notes 
that the January 2002 examination found that the veteran's 
knees were stable in all planes.  In fact, the examiner in 
May 1998 and January 2002 examinations found the knees to be 
normal on both examination and X-ray study.  Thus, neither of 
the veteran's service-connected knee disorders meets or 
nearly approximates the criteria for ratings in excess of 10 
percent under any of the applicable diagnostic codes.

As there is no X-ray evidence of arthritis, even if 
instability or subluxation was present, separate ratings for 
such and painful motion of each knee is not warranted.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for either his service-
connected right or left knee disorder.  Thus, the Board 
concludes that the preponderance of the evidence is against 
these claims, and they must be denied.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling, is denied.


REMAND

With respect to the veteran's asthma claim, the Board notes 
that service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's non-service connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records reflect that he was 
treated on various occasions during active service for 
bronchitis and pneumonia.  Following his discharge, he 
submitted a claim of service connection for spots on the 
right lung and chronic bronchitis.  Thereafter, a March 1978 
rating decision established service connection for old 
pleural adhesions of the chest, residual of pneumonia 
(claimed bronchitis, spots on right lung and pneumonia).

The veteran's post-service medical records continue to note 
treatment on various occasions for pulmonary problems, and 
include findings of bronchitis, chronic obstructive pulmonary 
disease (COPD), and asthma.  

By the March 1996 rating decision, the RO established service 
connection for chronic bronchitis with COPD, and such was 
rated together with the service-connected old pleural 
adhesions, but denied service connection for asthma.  The RO 
determined that the findings and history warranted 
recognition of service connection for chronic bronchitis with 
COPD, but that the evidence did not show asthma to be present 
in-service or for many years thereafter, and that the 
evidence did not show that the asthma developed secondary to 
old pleural adhesions, bronchitis, or COPD, or that the 
asthma had been incrementally aggravated by any of these 
service-connected disabilities.

At his March 1997 personal hearing, the veteran testified 
that he did not have asthma prior to service, and that his 
in-service symptoms were indicative of bronchial asthma.  He 
also described his current symptomatology.  Moreover, he 
indicated that his asthma symptoms were different form the 
symptoms associated with his bronchitis and COPD.  

The veteran subsequently underwent a VA medical examination 
for respiratory manifestation of disease in May 1997.  At 
this examination, it was noted that the veteran was appealing 
his respiratory condition, that he was evidently service-
connected for bronchitis, and that a review of his claims 
file indicated that he was treated in-service for what was 
listed as bronchitis.  Following examination of the veteran, 
the examiner stated that there had been past establishment of 
a lung condition as bronchitis and COPD, and that he now had 
emphysema and claimed asthma, although the examination 
revealed no wheezing which would be characteristic of asthma.  
The examiner further stated that date of onset would be 
difficult to determine, but it was clear that he did have a 
pulmonary problem dating back to the 1970s, and that the 
pulmonary problem had most likely been exacerbated by 
cigarette smoking.

The record reflects that the RO continued to deny the asthma 
claim, finding that it was not present during service or for 
many years afterward, nor did the evidence link the asthma to 
any existing service-connected disability.  However, given 
the veteran's in-service pulmonary problems, and the fact 
that he is already service-connected for chronic bronchitis, 
COPD, and residuals of pleural adhesions, the Board concludes 
that a competent medical opinion is required to determine 
whether the veteran's asthma is causally related to service 
and/or his service-connected disabilities.  Accordingly, a 
remand is required in order to afford the veteran a new 
examination for this purpose.  In so ordering, the Board is 
cognizant that the criteria for rating asthma and the already 
service-connected chronic bronchitis with COPD may overlap, 
thereby raising the question as to whether a separate rating 
could be granted for asthma.  See 38 C.F.R. § 4.14.  
Nevertheless, as the issue of service connection for asthma 
has been certified for appellate review, and service 
connection for such could conceivably result in a higher if 
not separate ratings for the veteran's lung diseases, the 
Board finds that the matter is not moot.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

The RO should also consider whether any additional 
development or notification is necessary pursuant to the 
VCAA.  In providing the necessary notification under the 
VCAA, the RO should be cognizant of the fact that the Federal 
Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and etiology of his asthma.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Following examination of 
the veteran, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that the veteran's asthma began during or 
is causally related to service, to 
include any abnormal findings recorded in 
the service medical records.  Further, 
the examiner must express an opinion as 
to whether it is as likely as not that 
the veteran's asthma was caused or 
aggravated (worsening of the underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
bronchitis, COPD, and residuals of 
pleural adhesions.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
September 2002, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



